Exhibit 10.2

Loan No.: 940960046

PROMISSORY NOTE

 

$84,500,000.00

   Portland, Oregon    June 1, 2011

FOR VALUE RECEIVED, AAT OREGON OFFICE I, LLC, a Delaware limited liability
company (“Borrower”), as maker, having an address at 11455 El Camino Real, Suite
200, San Diego, California 92130, Attention: Robert Barton and John Chamberlain
hereby unconditionally promises to pay to the order of PNC BANK, NATIONAL
ASSOCIATION, a national banking association, having an address at c/o Midland
Loan Services, Inc., 10851 Mastin, Suite #300, Overland Park, Kansas 66210,
Reference Loan Number 940960046 (together with its successors and assigns,
“Lender”), or at such other place as the holder hereof may from time to time
designate in writing, the aggregate principal sum of $84,500,000.00, in lawful
money of the United States of America, with interest thereon to be computed from
the date of this Note at the Applicable Interest Rate (defined below), and to be
paid in installments as follows:

ARTICLE 1: PAYMENT TERMS

(a) A payment on the date hereof on account of all interest that will accrue on
the principal amount of the Loan from and after the date hereof through and
including the last day of June, 2011;

(b) A payment (the “Monthly Payment”) equal to the amount of interest which has
accrued during the preceding Interest Accrual Period (defined below) computed at
the Applicable Interest Rate (defined below) on the first (1st) day of August,
2011 and on the first (1st) day of each calendar month thereafter (each such
date to be hereinafter referred to as a “Monthly Payment Date”) up to and
including the first (1st) day of June, 2016, with each Monthly Payment to be
applied to the payment of interest which has accrued during the preceding
Interest Accrual Period;

(c) The principal sum of the Loan and all interest thereon shall be due and
payable on July 1, 2016, (the “Maturity Date”).

(d) Interest on the principal sum of this Note shall be calculated by
multiplying the actual number of days elapsed in the period for which interest
is being calculated by a daily rate based on a 360-day year.

(e) As used herein, the term “Interest Accrual Period” shall mean (i) for the
first such period, the period beginning on the date hereof and ending on (but
including) the last day of June, 2011 and (ii) with respect to each subsequent
period beginning with the period immediately following the period described in
subsection (i) above, the period beginning on the first day of each calendar
month during the term hereof and ending on (but including) the last day of such
calendar month.



--------------------------------------------------------------------------------

ARTICLE 2: INTEREST

The term “Applicable Interest Rate” for the purposes hereof and each other Loan
Document shall mean an interest rate equal to 3.965% per annum. Interest shall
accrue on the Debt (defined below) at the Applicable Interest Rate or Default
Rate (as applicable) until repaid in accordance with the terms and conditions
hereof and of the other Loan Documents.

ARTICLE 3: DEFAULT AND ACCELERATION

(a) The whole of the principal sum of this Note, (b) interest, Default Interest
(as defined below), late charges and other sums, as provided in this Note, the
Security Instrument or the other Loan Documents (defined below), (c) all other
monies agreed or provided to be paid by Borrower in this Note, the Security
Instrument or the other Loan Documents, (d) all sums advanced pursuant to the
provisions of the Security Instrument to protect and preserve the Property
(defined below) and the lien and the security interest created thereby, and
(e) all reasonable sums advanced and costs and expenses incurred by Lender
pursuant to the provisions of this Note, the Security Instrument or the other
Loan Documents in connection with the Debt (defined below) or any part thereof,
any renewal, extension or change of or substitution for the Debt or any part
thereof, or the acquisition or perfection of the security therefor, whether made
or incurred at the request of Borrower or Lender (all the sums referred to in
(a) through (e) above shall collectively be referred to as the “Debt”) shall
without notice become immediately due and payable at the option of Lender if
(i) any Monthly Payment is not paid within five (5) days of the date when due,
(ii) any other portion of the Debt is not paid within five (5) days of the date
when due, (iii) the entire Debt is not paid on or before the Maturity Date or
(iv) Borrower commits any other default, and fails to cure same prior to the
expiration of any applicable notice and grace periods, herein or under the terms
of the Security Instrument or any of the other Loan Documents (collectively, an
“Event of Default”).

ARTICLE 4: DEFAULT INTEREST

Borrower does hereby agree that upon the occurrence of an Event of Default,
(a) Lender shall be entitled to receive and Borrower shall pay interest on the
entire unpaid principal sum at a rate equal to the lesser of (i) four percent
(4%) plus the Applicable Interest Rate and (ii) the maximum interest rate which
Borrower may by law pay (the “Default Rate”) and (b) all references herein
and/or in any other Loan Document to the “Applicable Interest Rate” shall be
deemed to refer to the Default Rate. The Default Rate shall be computed from the
occurrence of the Event of Default until the earlier of the date upon which the
Event of Default is cured or waived or the date upon which the Debt is paid in
full. Interest calculated at the Default Rate shall be added to the Debt, and
shall be deemed secured by the Security Instrument. This clause, however, shall
not be construed as an agreement or privilege to extend the date of the payment
of the Debt, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default. Notwithstanding the foregoing,
in the event Borrower becomes liable for interest at the Default Rate under this
Article 4 (such interest, the “Default Interest”) due to the occurrence of a
Qualifying Non-Monetary Default (defined below), Borrower shall only be liable
for such Default Interest for a period not to exceed six (6) months unless
(i) Lender actively pursues a foreclosure action (or non-judicial foreclosure)
as a result of such Qualifying Non-Monetary Default (in which case, Borrower
shall be liable for Default

 

2



--------------------------------------------------------------------------------

Interest for a period equal to (I) the duration of Lender’s pursuit of the
remedies described above plus (II) the first six (6) months following the
occurrence of the applicable Qualifying Non-Monetary Default (less any portion
of such six (6) month period occurring after Lender’s commencement of its
pursuit of the remedies described above)) or (ii) a monetary Event of Default
shall at any time exist (in which case, Borrower shall be liable for Default
Interest from the date of the occurrence of the applicable Qualifying
Non-Monetary Default). As used herein and in the other Loan Documents, a
“Qualifying Non-Monetary Default” shall mean a non-monetary Event of Default
which (a) cannot reasonably be cured by Borrower and (b) in Lender’s good faith,
reasonable determination, (i) was not committed intentionally and knowingly by
Borrower with the intention of violating the terms and conditions of the Loan
Documents and (ii) does not have a Material Adverse Effect (as defined in the
Security Instrument).

ARTICLE 5: PREPAYMENT

Except as otherwise expressly permitted by this Article 5 or in the Security
Instrument, no voluntary prepayments, whether in whole or in part, of the Loan
or any other amount at any time due and owing under this Note can be made by
Borrower or any other Person without the express written consent of Lender.

(a) Lockout Period. Borrower has no right to make, and Lender shall have no
obligation to accept, any voluntary prepayment, whether in whole or in part, of
the Loan during the Lockout Period (defined below). Notwithstanding the
foregoing, if (i) Lender, in its sole and absolute discretion, accepts a full or
partial voluntary prepayment during the Lockout Period or (ii) there is an
involuntary prepayment during the Lockout Period, then, in any such case,
Borrower shall, in addition to any portion of the Loan prepaid (together with
all interest accrued and unpaid thereon), pay to Lender short interest (if
applicable) and a prepayment premium, in each case, in an amount calculated in
accordance with subsection (c) below.

(b) Intentionally Omitted.

(c) Prepayment During the Lockout Period. During the Lockout Period, in the
event of any involuntary prepayment of the Loan or any other amount under this
Note, whether in whole or in part, in connection with or following Lender’s
acceleration of this Note, or otherwise, and whether the Security Instrument is
satisfied or released by foreclosure (whether by power of sale or judicial
proceeding), deed in lieu of foreclosure or by any other means, including,
without limitation, repayment of the Loan by Borrower or any other Person
pursuant to any statutory or common law right of redemption, Borrower shall, in
addition to any portion of the principal balance of the Loan prepaid (together
with all interest accrued and unpaid thereon and, in the event the prepayment is
made on a date other than a Monthly Payment Date, a sum equal to the amount of
interest which would have accrued under this Note on the amount of such
prepayment if such prepayment had occurred on the next Monthly Payment Date
(such amount, the “Interest Shortfall”)), pay to Lender a prepayment premium in
an amount equal to the Default Yield Maintenance Premium (hereafter defined).

 

3



--------------------------------------------------------------------------------

(d) Insurance and Condemnation Proceeds; Excess Interest. Notwithstanding any
other provision herein to the contrary, and provided no Event of Default exists,
Borrower shall not be required to pay any prepayment premium (other than any
applicable Interest Shortfall) in connection with any prepayment occurring
solely as a result of (i) the application of insurance proceeds or condemnation
proceeds or the payment by Borrower of the Condemnation Payment (as defined in
the Security Instrument), in each case, pursuant to the terms of the Loan
Documents (which such prepayment shall deemed to be permitted hereunder),
(ii) the application of any interest in excess of the maximum rate permitted by
applicable law to the reduction of the Loan or (iii) the exercise by Lender of
any other right under the Loan Documents to apply an amount received by Lender
to the principal balance of this Note, other than any exercise in connection
with an Event of Default, which shall be controlled by the preceding paragraph
(c).

(e) After the Lockout Period. Borrower shall have the right to voluntarily
prepay this Note in whole (but not in part); provided, that, (i) Borrower
provides Lender at least fifteen (15) days (but not more than one hundred and
eighty (180) days) prior written notice, (ii) such prepayment is made on or
prior to the Maturity Date, (iii) as of the date of prepayment, the initial
Lockout Period has expired and no other Lockout Period exists and (iv) such
prepayment is accompanied by (A) if such prepayment is on any day other than a
Monthly Payment Date, a sum equal to the amount of then applicable Interest
Shortfall and (B) if such prepayment is made prior to the Open Period, a sum
equal to the Yield Maintenance Premium. Notwithstanding the foregoing, no
earlier than 24 hours prior to the first Monthly Payment Date occurring during
the Open Period (such Monthly Payment Date, the “First OPD”), Borrower shall
have the right to deposit with Lender an amount equal to the amount sufficient
to prepay the Note in whole on the First OPD in accordance with the applicable
terms and conditions hereof (such amount, the “Prepayment Amount”), which such
Prepayment Amount shall be held in escrow by Lender and applied by Lender to the
Debt on the First OPD.

(f) Limitation on Partial Prepayments. Except as otherwise expressly provided
herein or in the other Loan Documents, in no event shall Lender have any
obligation to accept a partial prepayment.

(g) Certain Defined Terms. As used herein, the following terms shall have the
following meanings:

(i) “Default Yield Maintenance Premium” shall mean an amount equal to the Yield
Maintenance Premium except that when calculating the Yield Maintenance Premium,
the reference to “Applicable Interest Rate” in the definition of “Calculated
Payments” shall be deemed to mean and refer to the “Default Rate”.

(ii) “Lockout Period” shall mean the period commencing on the date hereof and
ending on the Monthly Payment Date occurring in July, 2012; provided, that, a
Lockout Period shall be deemed to exist for all purposes hereunder to the extent
that an Event of Default is continuing.

(iii) “Open Period” shall mean the period beginning on the Monthly Payment Date
occurring in March, 2016 and ending on (but including) the Maturity Date.

 

4



--------------------------------------------------------------------------------

(iv) “Yield Maintenance Premium” shall mean an amount equal to the greater of
(a) an amount equal to 0.75% of the amount prepaid; or (b) an amount equal to
the present value as of the date on which the prepayment is made of the
Calculated Payments (as defined below) from the date on which the prepayment is
made through the Maturity Date determined by discounting such payments at the
Discount Rate (as defined below). As used in this definition, the term
“Calculated Payments” shall mean the monthly payments of interest only which
would be due based on the principal amount of the Loan being prepaid on the date
on which prepayment is made and assuming an interest rate per annum equal to the
difference (if such difference is greater than zero) between (y) the Applicable
Interest Rate and (z) the Yield Maintenance Treasury Rate (as defined below). As
used in this definition, the term “Discount Rate” shall mean the rate which,
when compounded monthly, is equivalent to the Yield Maintenance Treasury Rate
(as defined below), when compounded semi-annually. As used in this definition,
the term “Yield Maintenance Treasury Rate” shall mean the yield calculated by
Lender by the linear interpolation of the yields, as reported in the Federal
Reserve Statistical Release H.15-Selected Interest Rates under the heading “U.S.
Government Securities/Treasury Constant Maturities” for the week ending prior to
the date on which prepayment is made, of U.S. Treasury Constant Maturities with
maturity dates (one longer or one shorter) most nearly approximating the
Maturity Date. In the event Release H.15 is no longer published, Lender shall
select a comparable publication to determine the Yield Maintenance Treasury
Rate. In no event, however, shall Lender be required to reinvest any prepayment
proceeds in U.S. Treasury obligations or otherwise. Lender shall notify Borrower
of the amount and the basis of determination of the required prepayment
consideration. Lender’s calculation of the Yield Maintenance Premium shall be
conclusive absent manifest error.

ARTICLE 6: SECURITY

This Note is secured by the Security Instrument and the other Loan Documents.
The term “Security Instrument” as used in this Note shall mean the Deed of Trust
and Security Agreement dated as of the date hereof given by Borrower (among
others) to Lender covering the fee simple estate of Borrower in certain premises
located in the City of Portland and County of Multnomah, State of Oregon, and
other property, as more particularly described therein (collectively, the
“Property”) and intended to be duly recorded in the Multnomah County Recorder’s
Office. The term “Loan Documents” as used in this Note shall mean all and any of
the documents and/or instruments executed by Borrower and/or others and by or in
favor of Lender in connection with the Loan. Whenever used, the singular number
shall include the plural, the plural number shall include the singular, and the
words “Lender” and “Borrower” shall include their respective successors,
assigns, heirs, executors and administrators.

All of the terms, covenants and conditions contained in the Security Instrument
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.

ARTICLE 7: SAVINGS CLAUSE

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance due hereunder at
a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum interest rate which Borrower is
permitted by applicable law to contract or agree to pay. If by the terms of this
Note, Borrower is at any time required or obligated to pay interest on the
principal balance

 

5



--------------------------------------------------------------------------------

due hereunder at a rate in excess of such maximum rate, the Applicable Interest
Rate or the Default Rate, as the case may be, shall be deemed to be immediately
reduced to such maximum rate and all previous payments in excess of the maximum
rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the Debt, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Note until payment in full so that the
rate or amount of interest on account of the Debt does not exceed the maximum
lawful rate of interest from time to time in effect and applicable to the Debt
for so long as the Debt is outstanding.

ARTICLE 8: LATE CHARGE

If any monthly installment of principal or interest payable under this Note is
not paid within five (5) days of the date on which it was due, Borrower shall
pay to Lender upon demand an amount equal to the lesser of 2.5% of the unpaid
sum or the maximum amount permitted by applicable law to defray the expenses
incurred by Lender in handling and processing the delinquent payment and to
compensate Lender for the loss of the use of the delinquent payment and the
amount shall be secured by the Security Instrument and the other Loan Documents.

ARTICLE 9: NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 10: JOINT AND SEVERAL LIABILITY

If there is more than one Borrower, the obligations and liabilities of each such
person or party shall be joint and several.

ARTICLE 11: WAIVERS

Except as otherwise provided herein, in the Security Instrument, or in the other
Loan Documents, Borrower and all others who may become liable for the payment of
all or any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, protest and notice of protest and non-payment and
all other notices of any kind. No release of any security for the Debt or
extension of time for payment of this Note or any installment hereof, and no
alteration, amendment or waiver of any provision of this Note, the Security
Instrument or the other Loan Documents made by agreement between Lender or any
other person or party shall release, modify, amend, waive, extend, change,
discharge, terminate or affect the liability of Borrower, and any other person
or entity who may become liable for the payment of all or any part of the Debt,
under this Note, the Security Instrument or the other Loan Documents. No notice
to or demand on Borrower shall be deemed to be a waiver of the obligation of
Borrower or of the right of Lender to take further action without further notice
or demand as provided for in this Note, the Security Instrument or the other
Loan Documents. If Borrower is a partnership, the agreements herein contained
shall remain in force and applicable, notwithstanding any changes in the
individuals comprising the partnership. If Borrower is a corporation, the

 

6



--------------------------------------------------------------------------------

agreements contained herein shall remain in full force and applicable
notwithstanding any changes in the shareholders comprising, or the officers and
directors relating to, the corporation. If Borrower is a limited liability
company, the agreements contained herein shall remain in full force and
applicable notwithstanding any changes in the members comprising, or the
managers, officers or agents relating to, the limited liability company. The
term “Borrower”, as used herein, shall include any alternate or successor
partnership, corporation, limited liability company or other entity or person to
the Borrower named herein, but any predecessor partnership (and their partners),
corporation, limited liability company, other entity or person shall not thereby
be released from any liability except as otherwise provided in the Security
Instrument or other Loan Documents. Nothing in this Article 11 shall be
construed as a consent to, or a waiver of, any prohibition or restriction on
transfers of interests in such partnership which may be set forth in the
Security Instrument or any other Loan Document.

ARTICLE 12: DEFINITIONS

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Security Instrument and the other Loan Documents.

ARTICLE 13: WAIVER OF TRIAL BY JURY

BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THIS
NOTE, THE APPLICATION FOR THE LOAN EVIDENCED BY THIS NOTE, THIS NOTE, THE
SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF
LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH.

ARTICLE 14: EXCULPATION

(a) Notwithstanding any contrary provisions contained herein, the Security
Instrument or the other Loan Documents (other than a provision herein or therein
which expressly states that it is intended to override any exculpatory
provisions of this Note), Lender shall not enforce the liability and obligation
of Borrower, to perform and observe the obligations contained in this Note, the
Security Instrument or the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against Borrower or any partner or
member of Borrower, except that Lender may bring a foreclosure action (where no
deficiency judgment is sought against Borrower or any partner or member of
Borrower), an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon this Note, the Security
Instrument, the other Loan Documents, and the interests in the Property; and any
other collateral given to Lender pursuant to the Security Instrument and the
other Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall not be enforceable
against Borrower (or any partner or member of Borrower) except to the extent of
Borrower’s interest in the Property and in any other collateral given to Lender
as security, and Lender, by accepting this Note, the Security Instrument and the
other Loan Documents, agrees that it shall not sue for, seek or demand any

 

7



--------------------------------------------------------------------------------

deficiency judgment against Borrower (or any partner or member of Borrower) in
any such action or proceeding, under or by reason of or in connection with this
Note, the Security Instrument or the other Loan Documents. The provisions of
this paragraph shall not, however, (1) constitute a waiver, release or
impairment of any obligation evidenced or secured by this Note, the Security
Instrument or the other Loan Documents; (2) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument, where Lender is required to do so in order to
properly pursue such action (and subject to the above-described prohibition on
suing for, seeking or demanding any deficiency judgment); (3) affect the
validity or enforceability of any guaranty or indemnity made in connection with
this Note, the Security Instrument or the other Loan Documents (including,
without limitation, the Environmental Indemnity and the Indemnity Agreement) or
any of the rights and remedies of Lender thereunder (including, without
limitation, Lender’s right to enforce said rights and remedies against Borrower
and/or Guarantor (as applicable) personally and without the effect of the
exculpatory provisions of this Article 14); (4) impair the right of Lender to
obtain the appointment of a receiver; (5) impair the enforcement of any
assignment; or (6) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any actual losses suffered by Lender arising out of the following:

(i) in connection with the Loan or the Property, Borrower or Sponsor or any of
their respective affiliates, agents or representatives, engages in any action
constituting fraud, material misrepresentation, willful misrepresentation, Gross
Negligence or willful misconduct. As used above, “Gross Negligence” shall mean,
as to any Person, the act or omission of such Person in reckless disregard of a
legal duty or obligation to another Person;

(ii) any material inaccuracy, error or omission in the rent roll of the Property
certified to by Borrower in that certain Borrower’s Certification executed in
connection with the Loan;

(iii) the removal or disposal of any portion of the Property by Borrower during
the continuance of an Event of Default under this Note, the Security Instrument
or the other Loan Documents (unless, with respect to the removal of Personal
Property, such Personal Property is contemporaneously replaced with Personal
Property of equal or greater value and utility);

(iv) the misapplication, misappropriation or conversion by Borrower in violation
of the terms of the Security Instrument of (A) any insurance proceeds paid by
reason of any loss, damage or destruction to the Property, (B) any awards or
other amounts received in connection with the condemnation of all or a portion
of the Property, or (C) any Rents received by Borrower (or any of its agents,
employees, representatives or affiliates) during the continuance of an Event of
Default under this Note, the Security Instrument or the other Loan Documents;

(v) any security deposits collected with respect to the Property which are not
delivered to Lender upon a foreclosure of the Property or deed in lieu thereof,
except to the extent any such security deposits were applied or returned to the
lessee in accordance with the terms and conditions of any of the Leases prior to
such foreclosure or deed in lieu thereof;

 

8



--------------------------------------------------------------------------------

(vi) the breach or violation by Borrower, SPE Component Entity and/or Master
Lessee (prior to the Master Lease Termination) of the representations or
covenants contained in Section 4.3 of the Security Instrument;

(vii) from and after a Securitization, Borrower’s failure to make the
Condemnation Payment as and to the extent required under the Security
Instrument;

(viii) criminal acts of Borrower or Sponsor or any of their respective
affiliates, agents or representatives resulting in the seizure, forfeiture or
loss of the Property;

(ix) Borrower’s failure to pay Taxes and insurance premiums when the same become
due and payable in accordance with the applicable terms and conditions of the
Loan Documents (except to the extent that sufficient funds to pay the same have
been deposited with Lender in accordance with the Loan Documents, Lender’s
access to such sums is not restricted or constrained in any manner and no Event
of Default is continuing);

(x) Borrower’s failure to pay charges for labor or materials or other charges
that can create liens on the Property, in accordance with the terms of the Loan
Documents;

(xi) any act of physical waste or arson with respect to the Property by Borrower
or Sponsor or any of their respective affiliates, agents or representatives;

(xii) Borrower’s failure or refusal to permit on site inspections of the
Property;

(xiii) Borrower or Sponsor or any of their respective affiliates, agents or
representatives, delays, interferes with or frustrates, or fails to cooperate
with, Lender’s exercise of remedies provided under the Loan Documents during the
continuance of an Event of Default (except to the extent that Borrower or
Sponsor or any of their respective affiliates, agents or representatives (as
applicable) had a valid legal basis for any such action and was acting in good
faith and not for the purpose of interfering with Lender’s exercise of its
remedies hereunder and/or under the other Loan Documents);

(xiv) a GSA Payment Breach (as defined in the Security Instrument);

(xv) any Property Document EOD (as defined in the Security Instrument);

(xvi) a Parking Option Covenant Breach (as defined in the Security Instrument);
and/or

(xvii) any failure to pay any concessions, credits or other similar amounts
(including, without limitation, any tenant improvement and/or leasing commission
concessions) due under the PECI Lease in connection with PECI’s exercise of its
expansion rights at the Property thereunder.

 

9



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Note, the Security
Instrument or the other Loan Documents, the agreement of Lender not to pursue
recourse liability as set forth in subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect and the Debt shall be fully
recourse to Borrower in the event that: (A) the first full Monthly Payment is
not paid when due; (B) a Prohibited Transfer (as defined in the Security
Instrument) occurs in violation of Article 8 of the Security Instrument; and/or
(C) if (I) an involuntary petition (other than the collusive involuntary
petitions described in the following clause (II)) is filed against Borrower, SPE
Component Entity and/or Master Lessee (prior to the Master Lease Termination)
under any Insolvency Laws (defined below) and is not dismissed within ninety
(90) days of the filing thereof, (II) Borrower, SPE Component Entity and/or
Master Lessee (prior to the Master Lease Termination) files, solicits or
consents to the filing against Borrower, SPE Component Entity and/or Master
Lessee (prior to the Master Lease Termination) of a petition, voluntary or
involuntary, under applicable Insolvency Laws, or any partner, member or
equivalent Person of Borrower, SPE Component Entity and/or Master Lessee (prior
to the Master Lease Termination), or any person acting in concert with Borrower,
SPE Component Entity and/or Master Lessee (prior to the Master Lease
Termination) or any of the foregoing Persons, files or joins in the filing
against Borrower, SPE Component Entity and/or Master Lessee (prior to the Master
Lease Termination) of an involuntary petition under applicable Insolvency Laws
and/or (III) Borrower, SPE Component Entity and/or Master Lessee (prior to the
Master Lease Termination) makes an assignment for the benefit of creditors, or
admits, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due. As used herein, “Insolvency Laws” shall mean
shall mean any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to its debts or debtors.

(c) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(b), 1111(b) or any other provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the Debt or to require
that all collateral shall continue to secure all of the Debt owing to Lender in
accordance with this Note, the Security Instrument or the other Loan Documents.

(d) Notwithstanding the foregoing or anything to the contrary contained herein
or in any of the other Loan Documents, by acceptance of this Note, Lender hereby
(i) agrees that no direct or indirect equity owner of Borrower (including,
without limitation, First American Exchange Company, LLC) or any directors,
officers or employees of any of the foregoing Persons (collectively, the “EAT
Parties”) shall have any liability hereunder or under the other Loan Documents,
including, without limitation, in connection with any deficiency judgment or
other action brought under the Loan Documents and (ii) waives any claims against
the EAT Parties under the Loan Documents (including, without limitation, the
right to obtain a money judgment or equitable relief against any of the EAT
Parties). The foregoing agreement on the part of Lender shall not be construed
in any way so as to (A) affect or impair the lien of the Loan Documents,
(B) except as expressly provided in the immediately foregoing sentence, affect
or impair Lender’s rights or remedies as provided under the Loan Documents or by
law or (C) limit or restrict the right of Lender to pursue any actions or
remedies against any Persons other than the EAT Parties. The terms of this
paragraph (d) shall (1) supercede all other terms and conditions contained in
any other Loan Document and (2) upon the consummation of the 1031 Exchange
Transfer (as defined in the Security Instrument) be null and void and of no
further force or effect.

 

10



--------------------------------------------------------------------------------

ARTICLE 15: AUTHORITY

Borrower (and the undersigned representative of Borrower, if any) represents
that Borrower has full power, authority and legal right to execute and deliver
this Note, the Security Instrument and the other Loan Documents and that this
Note, the Security Instrument and the other Loan Documents constitute valid and
binding obligations of Borrower, except as may be limited by (i) bankruptcy,
insolvency or other similar laws affecting the rights of creditors generally and
(ii) general principles of equity.

ARTICLE 16: APPLICABLE LAW

This Note shall be deemed to be a contract entered into pursuant to the laws of
the State of Oregon and shall in all respects be governed, construed, applied
and enforced in accordance with the laws of the State of Oregon and applicable
Federal laws of the United States of America.

ARTICLE 17: SERVICE OF PROCESS

Article 17 of the Security Instrument is hereby incorporated by reference as if
full set forth herein.

ARTICLE 18: COUNSEL FEES

In the event that it should become necessary to employ counsel to collect the
Debt or to protect or foreclose the security therefor, Borrower also agrees to
pay all reasonable fees and expenses of Lender, including, without limitation,
reasonable attorney’s fees for the services of such counsel whether or not suit
be brought. Notwithstanding anything to the contrary contained herein or in any
other Loan Documents, whenever Borrower or Guarantor shall be responsible for
Lender’s or Servicer’s attorney’s fees pursuant to the terms hereof and/or of
any other Loan Documents, the following shall in all cases be deemed applicable
thereto: (a) prevailing party attorney’s fees shall be recoverable in the trial
court, in any appellate court and in connection with a petition for review to
the Oregon Supreme Court and (b) such attorney’s fees shall still be recoverable
in connection with a denial of a petition for review by the Oregon Supreme
Court.

ARTICLE 19: NOTICES

All notices or other written communications to Borrower or Lender hereunder
shall be deemed to have been properly given (i) upon delivery, if delivered in
person with receipt acknowledged by the recipient thereof, (ii) one (1) Business
Day after having been deposited for overnight delivery with any nationally
recognized overnight courier (such as FedEx or UPS), or (iii) three (3) Business
Days after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to Borrower or Lender at
their addresses set forth in the Security Instrument or addressed as such party
may from time to time designate by written notice to the other parties. Either
party by notice to the other may designate additional or different addresses for
subsequent notices or communications.

 

11



--------------------------------------------------------------------------------

ARTICLE 20: MISCELLANEOUS

Except as otherwise specifically set forth in this Note, the Security
Instrument, or the other Loan Documents, wherever pursuant to this Note
(i) Lender exercises any right given to it to approve or disapprove, (ii) any
arrangement or term is to be satisfactory to Lender, or (iii) any other decision
or determination is to be made by Lender, the decision of Lender to approve or
disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory, and all other decisions and determinations made by Lender, shall
be based upon a standard of reasonability. All approvals of or waivers by Lender
in respect of any of the terms, conditions or requirements of this Note must be
in writing. No waiver with respect to any condition, breach or other matter
shall extend to or be taken in any manner whatsoever to affect any other
condition, breach or matter or affect Lender’s rights resulting therefrom.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be deemed to be the immediately succeeding Business Day,
provided, however, with respect to (A) any Monthly Payment due hereunder or any
grace period granted hereunder or under the other Loan Documents with respect
thereto, to the extent that such succeeding Business Day convention would cause
either the due date of any Monthly Payment and/or the grace period relating
thereto to extend beyond the sixth (6th) day of any calendar month, the due date
of such Monthly Payment or the term of such grace period (as applicable) shall
be deemed to be due or shall terminate (as applicable) on such sixth (6th) day
(or if such sixth (6th) day is not a Business Day, the immediately preceding
Business Day) and (B) the balloon payment due hereunder on the Maturity Date, if
the Maturity Date does not occur on a Business Day, the Maturity Date shall be
deemed to occur on the immediately preceding Business Day.

ARTICLE 21: DISCLOSURE

Borrower acknowledges receipt of and agrees to the following:

WARNING

UNLESS YOU PROVIDE US WITH EVIDENCE OF THE INSURANCE COVERAGE AS REQUIRED BY THE
LOAN DOCUMENTS, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR
INTEREST. THIS INSURANCE MAY, BUT NEED NOT, ALSO PROTECT YOUR INTEREST. IF THE
COLLATERAL BECOMES DAMAGED, THE COVERAGE WE PURCHASE MAY NOT PAY ANY CLAIM YOU
MAKE OR ANY CLAIM MADE AGAINST YOU. YOU MAY LATER CANCEL THIS COVERAGE BY
PROVIDING EVIDENCE THAT YOU HAVE OBTAINED PROPERTY COVERAGE ELSEWHERE.

 

12



--------------------------------------------------------------------------------

YOU ARE RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY US. THE COST OF
THIS INSURANCE MAY BE ADDED TO YOUR LOAN BALANCE IN ACCORDANCE WITH THE TERMS OF
THE LOAN DOCUMENTS. IF THE COST IS ADDED TO YOUR CONTRACT OR LOAN BALANCE, THE
INTEREST RATE ON THE UNDERLYING LOAN MAY APPLY TO THIS ADDED AMOUNT. THE
EFFECTIVE DATE OF COVERAGE MAY BE THE DATE YOUR PRIOR COVERAGE LAPSED OR THE
DATE YOU FAILED TO PROVIDE PROOF OF COVERAGE.

THE COVERAGE WE PURCHASE MAY BE CONSIDERABLY MORE EXPENSIVE THAN INSURANCE YOU
CAN OBTAIN ON YOUR OWN AND MAY NOT SATISFY ANY NEED FOR PROPERTY DAMAGE COVERAGE
OR ANY MANDATORY LIABILITY INSURANCE REQUIREMENTS IMPOSED BY APPLICABLE LAW.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY US
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY US TO BE ENFORCEABLE.

[NO FURTHER TEXT ON THIS PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note as of the
day and year first above written.

 

BORROWER: AAT OREGON OFFICE I, LLC, a Delaware limited liability company By:  

First American Exchange Company, LLC, a Delaware limited liability company,

its sole member

  By:   /s/ Anthony Alosi   Name:   Anthony Alosi   Title:   Senior Vice
President